Case 2:18-cr-00160-CJB-DMD Document 188 Filed 11/15/19 Page1of1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL NO. 18-160
v. * SECTION: “J”
TAYLOR KNOPE *
* * *
ORDER

After consideration of the foregoing Motion of the United States;

IT IS HEREBY ORDERED that the defendant’s bond conditions in the above captioned
matter be rescinded pending the completion of the defendant’s pretrial diversion period.

IT ALSO ORDERED that the defendant remain under the direct supervision of U.S.
Probation during the entirety of the pretrial diversion period.

New Orleans, Louisiana, this bt day of November, 2019.

Vow AS,

HONORABLE KAREN WEMLS ROBY
CHIEF UNITED STATES MAGISTRATE JUDGE
